Citation Nr: 0619810	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of recurrent pneumothorax and thoracotomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a noncompensable rating 
for the veteran's residuals of recurrent pneumothorax and 
thoracotomy.  In a September 2004 Supplemental Statement of 
the Case (SSOC), the RO granted an increase to a 10 percent 
rating.  

The Board notes that the veteran also initiated appeals for 
denial of service connection for a low back condition and 
denial of a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities in his June 
2004 Notice of Disagreement.  The evaluation for multiple, 
noncompensable service-connected disabilities was granted in 
an August 2004 rating decision.  The veteran indicated that 
he only wished to appeal the recurrent pneumothorax with 
thoracotomy issue on his August 2004 Form 9; therefore, he 
perfected his appeal only on that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Rating Schedule evaluates pneumothorax on the basis of 
pulmonary function tests (PFTs) comprised of Forced 
Expiration Volume in One Second (FEV-1), the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO).  In order to rate the veteran, all three tests 
must be administered to the veteran and the results recorded 
in his claims file.  On review of the file, the Board notes 
that when the veteran was sent for his April 2004 VA 
examination, only the FEV-1 and FEV-1/FVC tests were 
performed.  There is no mention of DLCO in the record.  The 
Board also cannot find mention of the DLCO test in the 
veteran's private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination. All necessary 
tests, including pre- and post-
bronchodilator PFTs (unless medically 
contraindicated), should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  In particular, the examiner 
should report the percent predicted of 
FEV-1, FEV- 1/FVC, and DLCO.

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  He should be afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


